COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER OF ABATEMENT

Appellate case name:     In re Noble Drilling (Jim Thompson), LLC

Appellate case number:   01-14-00256-CV

Trial court case number: 2011-43366

Trial court:             215th District Court of Harris County

        On May 30, 2014, the parties filed a joint motion to abate the appeal pending mediation.
The motion is GRANTED. This appeal is abated pending the outcome of mediation. The
parties are ORDERED to file a status update on the mediation within 2 business days of its
conclusion.
       It is so ORDERED.

Judge’s signature: _/s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: May 30, 2014